                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CASE NO. 2:18cr237-MHT
                                               )             (WO)
IOSIF FLOREA                                   )

                             FORFEITURE MONEY JUDGMENT

       This cause comes before the court upon the government’s Motion for a Forfeiture Money

Judgment (doc. no. 32) in the amount of $17,786.50.

       Being fully advised of the relevant facts, the court hereby finds that defendant Iosif Florea

obtained at least $17,786.50 in proceeds from bank fraud, to which he pled guilty.

       Accordingly, it is ORDERED, ADJUDGED and DECREED that, for good cause shown,

the government’s motion is granted.

       It is further ORDERED that, pursuant to 18 U.S.C. § 982(a)(2)(A) and Rule 32.2(b)(2) of

the Federal Rules of Criminal Procedure, the defendant shall be held liable for a forfeiture money

judgment in the amount of $17,786.50.

       It is further ORDERED that, upon entry of this order, it shall become a final order of

forfeiture as to the defendant.

       The court retains jurisdiction to address any third-party claim that may be asserted in these

proceedings, to enter any further order necessary for the forfeiture and disposition of such property,

and to order any substitute assets forfeited to the United States up to the amount of the forfeiture

money judgment.

       DONE, this the 15th day of February, 2019.


                                                    /s/ Myron H. Thompson
                                               UNITED STATES DISTRICT JUDGE
